Title: To Thomas Jefferson from John Mason, 26 December 1805
From: Mason, John
To: Jefferson, Thomas


                  
                     George Town 26 Decr 1805
                  
                  J. Mason presents his respects to the President, having informed himself better on the Subject of the Presidents note of the Day before yesterday—He can now state, that of the Persons named—,Joseph Bromley, and Thomas Hewitt are Republicans; Michael Nourse and Dr. Phineas Bradley are Federalists, there are several John Smiths in that Part of the city, it is therefore known Which is meant—Dr. Briscoes Politics are not known to me, he came some time agoe from Charles County in Maryland and is said to be a respectable Man—both Mr Hewitt and Mr Bromley are Men of Intelligence and good Character and I think would be the fittest Men on the list for Magistrates
               